Per Curiam.
The proviso in the act under which the toll was demanded, (Act, sess. 28. c. 55. s. 9.) exempts from the payment of toll, “ all persons drawing firewood for their own family use.3’ It was proved that toll was demanded for the sleighs in the employment of the plaintiff below, drawing firewood; and that the plaintiff had that day what was termed in that part of the country a “ bee," for drawing firewood; and that the wood was taken into his yard. The act will extend its exemption to a person drawing his firewood at one time, with the assistance of his neighbours and others, hired for the purpose, equally as if only one load had been drawn by him, in one day. The fact that the wood was for the family use of the plaintiff, is necessarily to be inferred from the testimony in the case; the three dollars, therefore, which had been delivered by the plaintiff to the defendant, to meet the defendant1,'' demand for toll, was so much money had and received to the plaintiff’s use; and the judgment of the court below was correct and just.
Judgment affirmed»